Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 12/22/21 is acknowledged and has been entered.

2.  The instant application is a 371 filing of PCT/FR2014/050478.   Applicant’s submission filed 12/22/21 of a copy of the drawings in PCT/FR2014/050478 is acknowledged and has been entered.  The said drawings are acceptable to the Examiner.  

3.  Applicant’s amendment filed 12/22/21 has overcome the prior rejection of record of claims 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e., written description rejection). 

Applicant has amended instant base claim 16 to recite that the composition comprises a hydroxyapatite or tricalcium phosphate powder on which cytoplasmic proteins extracted from a tumor sample from said subject have been absorbed, and has canceled dependent claim 21.  

4.  Applicant’s amendment filed 12/22/21 has overcome the prior rejection of record of claims 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Applicant has amended instant base claim 16 to delete the recitation of T cell lymphomas, has added that the step of administering is to a subject suffering from B cell lymphomas, and has amended the said claim to recite that the composition comprises a hydroxyapatite or tricalcium phosphate powder on which cytoplasmic proteins extracted from a tumor sample from said subject have been absorbed, indicating that the method is for treatment but not for prevention of lymphomas, and has incorporated the limitation of prior dependent claim 21 that the powder has been suspended in an injection liquid.  Applicant has canceled claim 21.






EXAMINER’S AMENDMENT

5.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner's amendment was given by Dr. Robert Smyth in a telephonic interview on 1/13/22.

6.  In the claims:

     In claim 16, ---a--- has been added after “treating” and before “B cell” at line 1, “lymphomas” at lines 1 and 2 have both been deleted and replaced with the singular 
 ---lymphoma---, ---a--- has been added after “suffering from” and before “B cell lymphoma”, and “absorbed” at line 5 has been deleted and replaced with ---adsorbed---.


REASONS FOR ALLOWANCE

7.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 16-20 and 22-25 are pending and are allowable.

     b. The claimed method for treating a B cell lymphoma in a subject comprising administering the recited composition to a subject wherein the hydroxyapatite or tricalcium phosphate powder has adsorbed cytoplasmic proteins from a tumor sample from the subject and has the recited specific surface area and particle size is not taught or suggested by the prior art.

     c. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644